Exhibit 10.18

 

EXECUTION VERSION

 

ASSIGNMENT AND ASSUMPTION OF PATENTS

 

THIS ASSIGNMENT AND ASSUMPTION OF PATENTS is made this 30th day of November,
2012, by and between SNC Holdings Corp., a Delaware corporation (hereinafter
called the “Assignor”), and VTQ IP Holding Corporation (hereinafter called the
“Assignee”). Terms not otherwise defined herein shall have the meanings set
forth in that certain Asset Purchase Agreement (as defined below).

 

WHEREAS, Assignor and VeriTeQ Acquisition Corporation (d/b/a VeriTeQ
Corporation), a Florida corporation, are parties to that certain Asset Purchase
Agreement, dated the date hereof (hereinafter called the “Asset Purchase
Agreement”);

 

WHEREAS, pursuant to the Asset Purchase Agreement, Assignor has agreed to
transfer to Assignee all of its interests in and to the patents and patent
applications, and all related rights included in the Purchased Assets
(collectively the “Patents”) including those identified on Schedule 1 annexed
hereto and made a part hereof; and

 

WHEREAS, Assignee desires to acquire Assignor’s rights in, to and associated
with the Patents, to the extent permitted by the Asset Purchase Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.     ASSIGNMENT. Assignor does hereby sell, assign and transfer unto said
Assignee, its successors, assigns and legal representatives, all right, title
and interest in and to the Patents throughout the world, including all claims
for past infringement, and all divisions, reexaminations, reissues,
substitutions, continuations, continuations-in-part and extensions thereof,
including all rights of priority and all rights to register said inventions in
appropriate registries; and Assignor further agrees to execute any and all
powers of attorney, applications, assignments, declarations, affidavits, and any
other papers in connection therewith necessary to perfect such rights, title and
interest in Assignee, its successors, assigns and legal representatives.
Assignor hereby authorizes the assignment of the Patents to Assignee, and
asserts that it will not execute any agreements inconsistent therewith.

 

2.     WARRANTIES. This Assignment and Assumption of Patents is made without any
additional representation or warranty of any kind, express or implied, except
those expressly made in the Asset Purchase Agreement.

 

3.     COUNTERPARTS. This Assignment and Assumption of Patents may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

 
 

--------------------------------------------------------------------------------

 

 

1.     IN WITNESS HEREOF, the Assignor has executed this Assignment and
Assumption of Patents as of the date first above written.

 

 

“ASSIGNOR”

 

SNC Holdings Corp., a Delaware corporation

 

 

 

By: /s/ J. Gelles                    

Name: J. Gelles                    

Title: President                    

 

 

STATE OF     California                                           )
                                                                             
       ) ss
COUNTY OF      San Diego                                     )

 

On this 29th day of November, 2012, before me, a Notary Public in and for the
State and County aforesaid, personally appeared Jonathan Gelles, known by me to
be the person of the above name and an officer of SNC Holdings Corp. duly
authorized to execute this Assignment and Assumption of Patents on behalf of SNC
Holdings Corp., who signed and executed the foregoing instrument on behalf of
SNC Holdings Corp..

 

 

      Z. Sabir         

Notary Public

 

My Commission Expires: December 9, 2014    

 

  

[NOTARIZED SIGNATURE OF ASSIGNEE ON FOLLOWING PAGE]

 

 

 

 

 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF PATENTS - ASSIGNOR]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS HEREOF, the ASSIGNEE has caused this Assignment and Assumption of
Patents to be executed by a duly authorized corporate officer as of the date
first above written.

 

 

“ASSIGNEE

VTQ IP Holding Corporation

 

By: /s/ Scott Silverman    

Name: Scott Silverman 

Title: President

 

  

STATE OF    Florida                                             )
                                                                               
 ) ss
COUNTY OF    Broward                                      )

 

On this 3rd day of December, 2012, before me, a Notary Public in and for the
State and County aforesaid, personally appeared Scott Silverman, known by me to
be the person of the above name and an officer of VTQ IP Holding Corporation,
duly authorized to execute this Assignment and Assumption of Patents on behalf
of VTQ IP Holding Corporation, who signed and executed the foregoing instrument
on behalf of  VTQ IP Holding Corporation.

 

 

   S. Pasada          

Notary Public

 

My Commission Expires: March 17, 2015  

 

 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF PATENTS - ASSIGNEE]

 

 
 

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

Included Patents

 

Assignor has attached the Schedule attached as ANNEX 1 PART A. Assignee, as a
result of its due diligence into ANNEX 1 PART A, has attached its own ANNEX 1
PART B. Assignor makes no representations and warranties relating to anything
contained in ANNEX 1 PART B that is not also contained in ANNEX 1 PART A.
Assignor and Assignee agree to attempt to reconcile the PART A and PART B
schedules and replace them with a single ANNEX 1 as soon as is practicable after
the Closing Date.

 

 